Citation Nr: 1505367	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-47 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial disability rating greater than 10 percent for stress fracture, status post open reduction internal fixation at the mid shaft of the right tibia with right knee disability (right lower extremity disability).

3.  Entitlement to an initial disability rating greater than 10 percent for left knee degenerative joint disease (left knee disability).  

4.  Entitlement to an initial disability rating greater than 10 percent for right ankle degenerative joint disease (right ankle disability).  

5.  Entitlement to an initial compensable disability rating prior to November 4, 2010 for left ankle degenerative joint disease (left ankle disability).

6.  Entitlement to a disability rating greater than 10 percent from November 4, 2010 for the left ankle disability.  

7.  Entitlement to an initial compensable disability rating prior to November 4, 2010 for lumbar spine degenerative joint disease (lumbar spine disability).  

8.  Entitlement to a disability rating greater than 10 percent from November 4, 2010 for the lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007.  See January 2008 Eligibility Report.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for hemorrhoids and granted service connection and assigned initial ratings for the bilateral ankles, left knee, right tibia, and lumbar spine disabilities.  

In an October 2009 rating decision, the RO included the right knee disability with the right tibia disability and increased the disability rating to 10 percent, effective for the entire appeal period.  In a September 2012 rating decision, the RO increased the rating to 10 percent from November 4, 2010 for the lumbar spine disability, and the RO increased the rating to 10 percent from November 4, 2010 for the left ankle disability.  As these determinations do not constitute full grants of the benefits sought, these issues are before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Veteran was scheduled for a Board hearing in October 2014; however, he failed to appear for the scheduled Board hearing.  Therefore, the earlier request for a Board hearing is considered withdrawn.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran's service-connected left knee, right lower extremity, bilateral ankles, and lumbar spine disabilities impact his ability to work.  See May 2007 VA examination (indicating that Veteran may benefit from a job not requiring prolonged standing).  However, on VA examination in May 2014, the Veteran reported that he is unemployed because he is the caretaker for his mother and brother.  See also November 2010 VA examination.  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time.  

The issue of entitlement to service connection for a left lower extremity neurological impairment, to include as secondary to the service-connected left knee disability and service-connected left knee scar, has been raised by the record, but has not been addressed by the AOJ.  See January 2009 notice of disagreement (Veteran reports left knee pain and discomfort to substantiate his claim for an increased rating for the left knee disability); see e.g., July 2008 VA treatment (Veteran complains of neuropathic pain, assessed as allodynia distal to left knee); November 2008 VA treatment record (Veteran reports that he still has neuropathic pain over his anterior shin with hyperesthesia when touched); May 2009 VA treatment record (assessment of mononeuritis in left leg); November 2010 VA treatment record (Veteran complains of numbness and paresthesia on left medial knee radiating down leg, assessed with left leg neuropathy).  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  
 

FINDINGS OF FACT

1.  The competent and credible evidence shows that hemorrhoids manifested in service, have been recurrent since service, and are etiologically related to service. 

2.  For the entire period on appeal, the Veteran's left knee disability is manifested by pain, occasional swelling, instability of station, and arthritis shown by x-ray findings, but not by recurrent subluxation or lateral instability, limitation of extension, limitation of flexion of 30 degrees or worse, or ankylosis.

3.  For the entire period on appeal, the Veteran's right lower extremity disability is manifested by pain, occasional swelling, and instability of station, but not by recurrent subluxation or lateral instability, limitation of extension, limitation of flexion of 30 degrees or worse, arthritis shown by x-ray findings, malunion or nonunion of the tibia, or ankylosis.

4.  Prior to November 4, 2010, the Veteran's left ankle disability was manifested by pain, but not by moderate limitation of motion, arthritis shown by x-ray findings, or ankylosis.

5.  From November 4, 2010 to May 6, 2014, the Veteran's left ankle disability was manifested by pain, weakness, stiffness, and marked limitation of motion, but not by arthritis shown by x-ray findings or ankylosis.  

6.  From May 6, 2014, the Veteran's left ankle disability is manifested by pain, stiffness, swelling with activity, and arthritis shown by x-ray findings, but not by marked limitation of motion or ankylosis.  

7.  Prior to May 6, 2014, the Veteran's right ankle disability was manifested by pain, weakness, stiffness, arthritis shown by x-ray findings, and marked limitation of motion, but not by ankylosis.  

8.  From May 6, 2014, the Veteran's right ankle disability is manifested by pain,
stiffness, swelling with activity, and arthritis shown by x-ray findings, but not by marked limitation of motion or ankylosis.  

9.  Prior to November 4, 2010, the Veteran's lumbar spine disability was manifested by pain, but not by arthritis shown by x-ray findings, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness, vertebral body fracture with loss of 50 percent or more of the height, ankylosis, or incapacitating episodes.    

10.  From November 4, 2010, the Veteran's lumbar spine disability is manifested by pain, muscle spasm, arthritis shown by x-ray findings, forward flexion at most limited to 90 degrees, and combined range of motion of the thoracolumbar spine at most limited to 215 degrees, but not by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, ankylosis, or incapacitating episodes.    


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  During the entire period on appeal, the criteria for a disability rating greater than 10 percent for the Veteran's left knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014).

3.  During the entire rating period on appeal, the criteria for a separate disability rating for the left knee disability for recurrent subluxation, lateral instability, and limitation of extension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014).

4.  During the entire period on appeal, the criteria for a disability rating greater than 10 percent for the Veteran's right lower extremity disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2014).

5.  During the entire rating period on appeal, the criteria for a separate disability rating for the right lower extremity disability for recurrent subluxation, lateral instability, and limitation of extension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014).

6.  Prior to November 4, 2010, the criteria for a compensable disability rating for the Veteran's left ankle disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5270, 5271 (2014).  

7.  From November 4, 2010 to May 6, 2014, the criteria for an increased disability rating of 20 percent, but no higher, for the Veteran's left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5270, 5271 (2014).  

8.  From May 6, 2014, the criteria for a disability rating greater than 10 percent for the Veteran's left ankle disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5270, 5271 (2014).  

9.  Prior to May 6, 2014, the criteria for an increased disability rating of 20 percent, but no higher, for the Veteran's right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5270, 5271 (2014).  

10.  From May 6, 2014, the criteria for a disability rating greater than 10 percent for the Veteran's right ankle disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5270, 5271 (2014).  

11.  Prior to November 4, 2010, the criteria for a compensable disability rating for the Veteran's lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5242, 5237 (2014).  



12.  From November 4, 2010, the criteria for a disability rating greater than 10 percent for the Veteran's lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5242, 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Veteran's claim for entitlement to service connection for hemorrhoids is granted, as discussed below, any error as to the duty to notify and assist regarding the claim for service connection is harmless error.   

Regarding the Veteran's claims for increased ratings, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received pre-adjudication VCAA notice in April 2007 as part of the Benefits Delivery at Discharge Program.  Therein, the Veteran was notified as to the evidence necessary to support the underlying claims for entitlement to service connection, and the manner with which VA determines disability ratings and effective dates.  Because entitlement to service connection for the bilateral ankles, left knee, right lower extremity, and lumbar spine disabilities have been granted and effective dates have been assigned for each disability, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claims is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in May 2007, prior to discharge, November 2010, and May 2014.  The examiners conducted examinations and provided sufficient information regarding the Veteran's disability manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection for Hemorrhoids

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran stated that he has internal and external hemorrhoids that cause many problems.  See January 2009 notice of disagreement.  The treatment records show that the Veteran has had hemorrhoids during the appeal period.  See June 2008 VA treatment record (noting small external hemorrhoids on physical examination); May 2014 VA treatment record (Veteran reported occasional hemorrhoids flare-up, and taking OTC [over the counter] medicine for treatment.)  Thus, the Board finds that the Veteran has hemorrhoids, and the first Shedden element, a present disability, is met.  

The record indicates that the Veteran was diagnosed and treated for hemorrhoids during service in July 2003.  See May 2007 and May 2014 VA examinations (indicating that Veteran was treated for hemorrhoids in 2003 with liquid nitrogen and topical cream); see also January 2008 rating decision and August 2009 statement of the case (RO found treatment for hemorrhoids shown in the service treatment records on one occasion in July 2003).  Further, the Veteran stated that he had hemorrhoids in service.  See April 2007 claim (Veteran submitted claim for hemorrhoids prior to discharge from service).  The Veteran is certainly competent to testify as to his symptoms and observations, and the Board finds that the Veteran's reports as to his symptoms are credible.  Based on this evidence, the Board finds that the Veteran had hemorrhoids in service, and the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.  

Further, the competent and credible evidence shows that hemorrhoids manifested in service, have been recurrent since service, and are etiologically related to service.   The Board finds that the May 2014 VA examination is of significant probative value, as the examiner performed an examination, reviewed the claims file, and based his opinion on the Veteran's history and the Veteran's credible statements as to the recurrence of hemorrhoid symptoms.  Further, the May 2014 VA examiner has the requisite medical expertise to render an opinion as to the etiology of hemorrhoids.  The examiner diagnosed the Veteran with recurrent hemorrhoids with medical therapy with mild functional limitation.  The examiner noted that there was a history of occasional rectal bleeding, and that current symptoms included anal itching, burning, diarrhea, pain, and swelling.  The examiner noted that there was a history of hemorrhoids and occasional bleeding from hemorrhoids.  Though there were no hemorrhoids present on physical examination, the examiner opined that the Veteran has recurrent hemorrhoids that are most likely the same condition he was treated for in service.  

The Board acknowledges that on VA examination in May 2007, the examiner noted that the Veteran was treated for hemorrhoids in 2003 in service, and that the problem resolved with no residuals.  However, this examination was performed prior to discharge from service; therefore, the May 2007 VA examination is of no probative value as to whether the Veteran's current hemorrhoids have been recurrent since service and related to service.  

Based on this evidence, and given the probative May 2014 VA opinion and the Veteran's credible statements as to his symptoms, the Board finds that the Veteran's current hemorrhoids manifested in service, have been recurrent since service, and are related to service.  Thus, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is met.  Because all three Shedden elements are met, entitlement to service connection for hemorrhoids is granted.  38 C.F.R. § 3.303.  

Increased Ratings

The Veteran contends that the current ratings for his right knee, right lower extremity, bilateral ankles, and lumbar spine disabilities do not accurately depict the severity of his disabilities.  See January 2009 notice of disagreement.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Terms such as "slight," "moderate," "severe," and "marked," are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms slight," "moderate," "severe," and "marked," by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee and ankle are each considered a major joint for rating purposes.  38 C.F.R. § 4.45.  The lumbar vertebrae are considered to be a group of minor joints, ratable on parity with major joints.  Id.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Left Knee and Right Lower Extremity Disabilities

The Veteran's left knee disability is currently evaluated at 10 percent disabling for the entire period on appeal under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  The Veteran's right lower extremity disability is currently evaluated at 10 percent disabling for the entire period on appeal under 38 C.F.R. § 4.71a, DC 5262.  The Board notes that the Veteran has been separately service-connected and evaluated for surgical scar on the left knee status post ACL repair.  See e.g., August 2012 rating decision codesheet.

VA General Counsel has held that separate evaluations under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  VA General Counsel also has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Under DC 5257, regarding recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  38 C.F.R. § 4.71a.

For VA purposes, normal knee flexion is to 140 degrees, and normal extension is to 0 degrees (full extension).  38 C.F.R. § 4.71, Plate II.  

Under DC 5260, regarding limitation of flexion of the leg, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and, a 30 percent maximum rating is warranted for flexion limited to 15 degrees.  Id. 

Under DC 5261, regarding limitation of extension of the leg, a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and, a 50 percent maximum rating is warranted for extension limited to 45 degrees.  Id.  

Under DC 5262, regarding impairment of the tibia and fibula, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and, a 40 percent maximum rating is warranted for nonunion of the tibia and fibular with loose motion, requiring brace.  Id.  

The Veteran complains of bilateral knee pain.  See January 2009 notice of disagreement.  He reports that his left knee is painful with exercise and on stairs.  See e.g., August 2008 VA treatment record.  

On VA examination in May 2007, performed before discharge, the Veteran reported that in service in 1993, he was diagnosed with right tibia fracture at the midshaft, which was repaired with an intramedullary rod.  The examiner noted that an April 2007 x-ray showed degenerative joint disease in the left knee.  On range of motion testing, both knees were noted as having flexion of 0-130 degrees, extension at full zero degrees.  The examiner stated that additional limitations due to repetitive use or flare-up cannot be determined without resorting to mere speculation.  The Veteran was diagnosed with left knee status post ACL repair, and right knee status post right tibia fracture repair, healed with residual functional limitation.

On VA examination on November 4, 2010, the Veteran reported that he continues to have sharp right knee pain, intermittent popping sounds, and that his knee swells during excessive exercises.  The Veteran complained of constant bilateral knee pain and reported intermittent swelling worst on the left.  The Veteran stated that he cannot stand more than 20 seconds due to bilateral knee pain, and he cannot bend or squat for too long due to pain.  The Veteran denied flare-ups and instability of the bilateral knees.  On repetitive range of motion testing, both knees had forward flexion of 0-90 degrees with pain at 90 degrees and extension of 0 degrees without pain.  After three repetitions, range of motion was not additionally limited by pain, stiffness, weakness, or fatigability.  There was no tenderness or swelling on palpation of the bilateral knees.  There was no instability of the bilateral knees.  The x-ray findings of the left knee that day showed no degenerative changes or posttraumatic findings.  There was a finding consistent with prior ACL repair in the proximal medial tibial metaphysis of the left knee.  The right knee x-ray findings showed no degenerative or posttraumatic changes of the right knee and showed normal.  The Veteran was diagnosed with bilateral knee strain, mildly active during the examination.  

On VA examination on May 6, 2014, x-ray findings of the right knee showed presence of orthopedic hardware involving the tibia with preservation of knee joint spaces.  X-ray findings of the right tibia and fibula showed orthopedic hardware transfixing a healed fracture deformity midshaft right tibia.  X-ray findings of the left knee showed evidence of prior cruciate ligament repair surgery with preservation of the knee joint spaces.  The Veteran was diagnosed with right tibial fracture post ORIF [open reduction internal fixation], healed, and left knee post cruciate ligament repair with mild functional limitation.  

The Veteran complained of left knee popping, some swelling with activity with discomfort using stairs, kneeling, and squatting.  The Veteran reported wearing a left knee brace and a right knee brace on occasion.  The Veteran also complained of right knee popping, denied locking and swelling.  The Veteran denied flare-ups.  On initial range of motion testing, bilateral knees flexion was limited to 140 degrees or greater, with no objective evidence of painful motion.  The bilateral knees were not limited in extension, and with no objective evidence of painful motion.  There was no additional limitation in range of motion of the bilateral knees following repetitive-use testing.  The examiner noted that the Veteran has tenderness or pain to palpation for the joint line or soft tissues of both knees.  The examiner found no joint instability.  The examiner noted that there was no history of recurrent patellar subluxation/ dislocation.  The examiner noted that the Veteran has scar(s) related to his bilateral knees disabilities, and none of the scars are painful and/or unstable or is greater than 39 square cm in area.  

The Veteran's left knee and right lower extremity disabilities are each currently rated as 10 percent disabling for the entire appeal period.  The objective evidence shows that different ratings are not warranted for the entire appeal period.  Therefore, staged rating periods are not appropriate in this case.  

The Board notes that because there is no lay or medical evidence of ankylosis of the bilateral knees during the entire appeal period, DC 5256 (pertaining to ankylosis of the knee) is not for application.  38 C.F.R. § 3.71a. 

The Board has considered the rating criteria under DC 5257, which provides ratings for recurrent subluxation or lateral instability of the knee.  The Board acknowledges that there is lay evidence of instability of station.  See May 2014 VA examination (Veteran reported occasionally wearing bilateral knee braces).  However, there is no medical evidence to support a finding of lateral instability of the bilateral knees during the appeal period.  See November 2010 and May 2014 VA examinations (finding no objective evidence of instability).  There is also no medical evidence to support a finding of recurrent subluxation.  See May 2014 VA examination.  Because objective evidence of recurrent subluxation and lateral instability of the bilateral knees are not shown, a separate rating under DC 5257 is not for application.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.        

Regarding the right lower extremity disability, during the entire rating period on appeal, the objective evidence shows that the Veteran's right knee flexion is at most limited to 90 degrees when considering the Deluca factors, to include pain, swelling, and instability of station.  However, even when considering the Deluca factors, these findings do not meet or approximate flexion limited to 30 degrees or less.  For this reason, a disability rating greater than the 10 percent currently assigned for the right lower extremity disability is not warranted under DC 5260.  See 38 C.F.R. § 4.71a.  In fact, this level of disability would not meet the zero percent (noncompensable) rating under this code.  
There is also no objective evidence of limitation of extension at any point during the appeal.  Rather, it has been normal throughout, and has not met the noncompensable level under that code.  

There has been no finding of arthritis, which would trigger DC 5003 and 5010, which allow for a 10 percent rating when there is noncompensable limitation of motion and the arthritis confirmed by x-ray.  Thus, this DC does not afford the Veteran benefit. 

The Board therefore turns to DC 5262, which pertains to impairment of the tibia and fibula and provides ratings for nonunion and malunion of the tibia and fibula.  The evidence shows that the Veteran's right lower extremity has orthopedic hardware transfixing a healed fracture deformity midshaft right tibia, which has been assessed as fully healed.  See May 2007 and May 2014 VA examinations.  Though the right tibial fracture has been assessed as healed during the entire appeal period, there is still hardware transfixing the Veteran's fracture, and therefore evidence of malunion.  As discussed above, the Veteran does have objective evidence of limitation of flexion of the knee (albeit less severe than that contemplated by the noncompensable rating under the knee codes).  Flexion is limited at most to 90 degrees.  The Board finds that the Veteran's 90 degrees of flexion represents slight knee disability, which is contemplated by the 10 percent rating under DC 5262.  Slight, moderate, and marked degrees of disability are not defined by regulation; however, the Board takes clues from the remainder of the rating schedule, which does put values on particular limits of knee motion to inform its decision.  In this case, the Board finds that the Veteran's knee disability as a result of his malunion is slight, when considered in light of the schedule which finds limitation to 45 degrees or less to be the threshold for compensable knee disability under other codes, and a limitation of at 60 degrees or less to reach the noncompensable rating.  As the Veteran has more motion than that, the Board finds that it is no more than slight knee disability. 

As a final matter, while the Veteran also has ankle disability as a result of this service-connected disability, a separate and distinct rating for that ankle disability is in effect.  Therefore, to avoid evaluating the same symptoms twice, the Board has considered only the knee impairment in this rating.   

Regarding the left knee disability, arthritis has been shown by x-ray findings.  See May 2007 VA examination.  During the entire rating period on appeal, the objective evidence shows that the Veteran's left knee flexion is at most limited to 90 degrees when considering the Deluca factors, to include pain, swelling, and instability of station.  However, as above, even when considering the Deluca factors, these findings do not meet or approximate flexion limited to 30 degrees or less.  For this reason, a disability rating greater than 10 percent for the left knee disability is not warranted under DC 5260.  See 38 C.F.R. § 4.71a.  Similar to the right knee, the limitation of flexion on the left does not reach the noncompensable rating (requiring 65 degrees or less).  Further, there is no objective evidence of limitation of extension; it is normal throughout.  Thus, a disability rating greater than 10 percent is not warranted under DC 5261.  Id.  

Because the left knee has arthritis shown by x-ray findings and limitation of motion that is noncompensable, the Board finds that the left knee disability is appropriately rated as 10 percent disabling under DC 5003 for the entire appeal period.  Id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's left knee disability is currently rated under DC 5010 and the right lower extremity disability is currently rated under DC 5262.  Because these diagnostic codes contemplate the Veteran symptoms and the left knee and right lower extremity diagnoses for which service connection was granted, the Board concludes that the Veteran is appropriately rated under these diagnostic codes.  

The Bilateral Ankle Disabilities

The Veteran's left ankle disability is currently evaluated as noncompensable prior to November 4, 2010, and 10 percent disabling from November 4, 2010, under 38 C.F.R. § 4.71a, DC 5271-5010.  See generally 38 C.F.R. § 4.27 (preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen).  The Veteran's right ankle disability is currently evaluated at 10 percent disabling for the entire period on appeal under 38 C.F.R. § 4.71a, DC 5271-5010.  

Under DC 5271, regarding limitation of motion of the ankle, a zero percent rating, a 10 percent rating is warranted for moderate limitation of motion; and, a 20 percent maximum rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.

For VA purposes, normal ankle dorsiflexion is 0 to 20 degrees, and normal ankle plantar flexion is 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

On VA examination in May 2007, performed prior to discharge, the Veteran complained of bilateral ankle pain.  The examiner noted an April 2007 x-ray showed degenerative changes in the right ankle area with ununited fracture at the tip of the lateral malleolus.  On range of motion testing, the left ankle had dorsiflexion of 0-20 degrees and plantar flexion of 0-45 degrees.  The right ankle was noted as having dorsiflexion of 0-10 degrees and plantar flexion of 0-15 degrees.  The examiner stated that additional limitations due to repetitive use or flare-up cannot be determined without resorting to mere speculation.  

On VA examination on November 4, 2010, the Veteran reported weakness and stiffness on the bilateral ankle.  The Veteran also reported that he has bilateral ankle pain on prolonged standing.  On range of motion testing, the left ankle had plantar flexion of 0-20 degrees with pain at 10 degrees, and inversion of 0-30 degrees with pain at 20 degrees.  The right ankle had plantar flexion of 0-20 degrees with pain at 20 degrees, inversion of 0-30 degrees with pain at 20 degrees, and eversion from 9 to 20 degrees with pain at 20 degrees.  After three repetitions, range of motion was not additionally limited by pain, stiffness, weakness, or fatigability.  There was no inflammation, redness, swelling, or instability in the bilateral ankles.  The x-ray findings on examination that day showed moderate degenerative changes in the right ankle.  The left ankle showed no signs of degenerative or posttraumatic change.  The Veteran was diagnosed with right ankle moderate degenerative changes and left ankle strain, mildly active during the examination.    

In February 2013 VA treatment record, the Veteran's gait and station are noted as normal.  All joints and bones appear normal on inspection and palpation without swelling, erythema, or tenderness.  They also had normal range of motion, normal stability and normal alignment.  There was no edema in the ankles.  

On VA examination on May 6, 2014, x-ray findings of the bilateral ankles were normal.  The Veteran was diagnosed with osteoarthritis of the bilateral ankles.  The Veteran reported tightness of the ankle joints associated with the swelling of the ankles with activities.  The Veteran also complained of popping and cracking of the joints with occasional aching pain of 5/10 that lasts for a short duration and responds to ankle stretching.  The Veteran denied flare-ups.  On initial range of motion testing, bilateral ankle plantar flexion was limited to 45 degrees or greater with no objective evidence of painful motion, and bilateral ankle dorsiflexion was limited to 20 degrees or greater, with no objective evidence of painful motion.  There was no additional limitation in range of motion for the bilateral ankles following repetitive-use testing.  The examiner noted that the Veteran does not have functional loss and impairment of the ankle.  The examiner noted that the Veteran has tenderness or pain to palpation of the joints and soft tissue of the ankles.  There was no joint laxity and no ankylosis noted.  The examiner noted that the x-rays showed normal bilateral ankles.  

The Veteran's left ankle disability is currently rated as noncompensable prior to November 4, 2010, and as 10 percent disabling from November 4, 2010.  The right ankle disability is currently rated as 10 percent for the entire appeal period.  However, for each ankle, the objective evidence shows that different ratings are warranted for the different periods discussed below.  Therefore, the Board is granting a partial disability rating increase for the period from November 4, 2010 to May 6, 2014 for the left ankle, and for the period prior to May 6, 2014 for the right ankle.  Accordingly, the staged rating periods assigned by the RO are not appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that because there is no lay or medical evidence of ankylosis of the ankles during the entire appeal period, DC 5270 (pertaining to ankylosis of the ankle) is not for application.  38 C.F.R. § 3.71a. 

Regarding the left ankle prior to November 3, 2010, the disability was manifested by pain.  There were no objective findings of measured limitation of motion.  See May 2007 VA examination (showing normal range of motion in the left ankle).  Even when considering the Deluca factors, to include pain and additional functional loss on repetitive use, the findings do not show that moderate limitation of motion was met or approximated.  Also, there was no arthritis shown by x-ray findings.  Thus, the criteria for a compensable disability rating for the Veteran's left ankle disability prior to November 3, 2010 have not been met or approximated under DCs 5003 and 5271.  See 38 C.F.R. § 4.71a.   

Regarding the left ankle from November 4, 2010 to May 6, 2014, there was no arthritis shown by x-ray findings.  The Veteran's left ankle disability was manifested by pain, weakness, stiffness, and plantar flexion at most limited to 10 degrees when considering the Deluca factors, to include pain.  Because normal plantar flexion is from 0-45 degrees, plantar flexion limited to 10 degrees constitutes a loss of approximately 80 percent of the Veteran's normal range of motion on plantar flexion.  The Board finds that such limitation of motion meets or approximates the criteria of "marked" limitation of motion.  See 38 C.F.R. § 4.7.  The maximum rating allowed under DC 5271 is 20 percent.  For these reasons, from November 4, 2010 to May 6, 2014, an increased rating of 20 percent, but no higher, is warranted for the left ankle disability under DC 5271.  See 38 C.F.R. § 4.71a.

Regarding the left ankle from May 6, 2014, the Veteran's left ankle disability is manifested by pain, stiffness, swelling with activity, and arthritis shown by x-ray findings.  There are no objective findings of measured limitation of motion.  See May 2014 VA examination (showing normal range of motion in the left ankle).  Even when considering the Deluca factors, to include pain, stiffness, and swelling with activity, the findings do not show that marked limitation of motion is met or approximated.  The Board notes that although there is arthritis shown by x-ray findings, there is no objective evidence of limitation of motion of the left ankle during this period.  Therefore, a rating under 5003 is not appropriate.  Further, because there is no objective evidence of limitation of motion, a compensable rating under 5271 is not warranted.  However, as the Veteran has already been receiving a 10 percent rating for the left ankle disability, the Board may not reduce this rating on de novo adjudication.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  For these reasons, the criteria for a disability rating greater than 10 percent from May 6, 2014, for the left ankle disability have not been met or approximated.  See 38 C.F.R. § 4.71a, DCs 5003 and 5271.  

Regarding the right ankle prior to May 6, 2014, the Veteran's right ankle disability was manifested by pain, weakness, stiffness, and arthritis shown by x-ray findings.  On examination in May 2007, the Veteran's right ankle dorsiflexion was limited to 10 degrees, and plantar flexion was limited to 15 degrees.  On examination in November 2010, plantar flexion was limited to 20 degrees, when considering pain.  Because normal plantar flexion is from 0-45 degrees, plantar flexion limited to 15 degrees and 20 degrees constitute losses of over 55 percent of the Veteran's normal range of motion on plantar flexion.  Because there is a question of whether a loss of over 55 percent of normal plantar flexion more nearly approximates "moderate" or "marked" limitation of motion, the Board finds that such limitations of motion meet or approximate the criteria of "marked" limitation of motion.  See 38 C.F.R. § 4.7.  The maximum rating allowed under DC 5271 is 20 percent.  For these reasons, prior to May 6, 2014, an increased rating of 20 percent, but no higher, is warranted for the right ankle disability under DC 5271.  See 38 C.F.R. § 4.71a.

Regarding the right ankle from May 6, 2014, the Veteran's right ankle disability is manifested by pain, stiffness, swelling with activity, and arthritis shown by x-ray findings.  There are no objective findings of measured limitation of motion.  See May 2014 VA examination (showing normal range of motion in the right ankle).  Even when considering the Deluca factors, to include pain, stiffness, and swelling with activity, the findings do not show that marked limitation of motion is met or approximated.  The Board notes that although there is arthritis shown by x-ray findings, there is no objective evidence of limitation of motion of the right ankle during this period.  Therefore, a rating under 5003 is not appropriate.  Further, because there is no objective evidence of limitation of motion, a compensable rating under 5271 is not warranted.  However, as the Veteran has already been receiving a 10 percent rating for the right ankle disability, the Board may not reduce this rating on de novo adjudication.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  For these reasons, the criteria for a disability rating greater than 10 percent from May 6, 2014, for the right ankle disability have not been met or approximated.  See 38 C.F.R. § 4.71a, DCs 5003 and 5271.  

The Veteran's bilateral ankles disabilities are currently rated under DC 5271-5010.  Because DC 5271-5010 contemplates the Veteran's left and right ankle current diagnoses and symptoms, the Board concludes that the Veteran is appropriately rated under DC 5271-5010.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Lumbar Spine Disability

The Veteran's lumbar spine disability is currently evaluated at noncompensable prior to November 4, 2010, and 10 percent disabling from November 4, 2010, under 38 C.F.R. § 4.71a, DC 5242-5237.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  

Under the General Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

On VA examination in May 2007, performed before discharge, the Veteran complained of pain level 4/10 most days, and he denied bowel or bladder incontinence.  The Veteran reported that because of back pain, he cannot run and participate in normal exercise activities.  The Veteran was diagnosed with lumbago with minimal disk disease.  The examiner noted a May 2007 x-ray of the lumbar spine that showed minimal disk space narrowing at L2-L4 and multilevel endplate changes with loss of normal lordosis.  On physical examination, the examiner stated that the Veteran has normal posture and gait, and that his back and neck were bilaterally symmetrical without gross deformity or significant scoliosis.  There was also no increased lumbar lordosis or thoracic kyphosis.  There was no muscle spasm, guarding, or tenderness noted.  On range of motion testing, the thoracolumbar spine had forward flexion of 0-90 degrees, extension of 0-30 degrees, right and left lateral rotation of 0-45 degrees, and lateral bending [lateral flexion] of 0-30 degrees.  The examiner stated that additional limitations due to repetitive use or flare-up cannot be determined without resorting to mere speculation.  

On VA examination on November 4, 2010, the Veteran reported continuous lower back pain.  He denied weakness, stiffness, fatigability, radiation of pain or numbness or tingling in the lower extremities.  The Veteran reported that he cannot bend to tie his shoes or pick up objects from the floor due to back pain.  The Veteran reported using back braces intermittently.  The Veteran denied flare-ups and incapacitating episodes.  The x-ray findings on examination that day showed minimal anterior spurring.  On examination, the Veteran walked with a normal gait.  On range of motion testing, forward flexion was 0 to 90 degrees with pain at 90 degrees, extension was 0 to 30 degrees with pain at 30 degrees, right lateral flexion was 0 to 35 degrees with pain 30 degrees, left lateral flexion was 0 to 30 degrees with pain at 20 degrees, left lateral rotation was 0 to 35 degrees with pain at 20 degrees, right lateral rotation was 0 to 30 degrees with pain at 25 degrees.  After three repetitions, range of motion was not additionally limited by pain, stiffness, or fatigability.  There was no tenderness on palpation, spasm, or weakness noted.  No neurological impairment was noted.  The Veteran was diagnosed with minimal anterior spurring of the lumbar spine.  

On VA examination on May 6, 2014, x-ray findings showed degenerative disease of the lumbar spine, no interval change.  The Veteran was diagnosed with degenerative disc and joint disease with mild functional limitation.  The Veteran complained of low back spasm with tightness with throbbing 6-7/10 without radiation.  The Veteran denied wearing back brace and reported limited lifting.  The Veteran denied flare-ups.  On initial range of motion testing, forward flexion was limited to 90 degrees or greater, and there was no objective evidence of painful motion.  Extension was limited to 30 degrees or greater, and objective evidence of painful motion began at 25 degrees.  Right lateral flexion was limited to 30 degrees or greater, and objective evidence of painful motion began at 25 degrees.  Left lateral flexion was limited to 30 degrees or greater, and there was no objective evidence of painful motion.  Right and left lateral rotation was limited to 30 degrees or greater, and there was no objective evidence of painful motion.  After repetitive use testing, extension was further limited to 25 degrees post-test, and right lateral flexion as further limited to 25 degrees post-test.  No other additional limitation in range of motion following repetitive-use testing was noted.  The examiner noted that the Veteran has functional loss/ impairment of the thoracolumbar spine, with contributing factors of less movement than normal and pain on movement.  There was no objective evidence of muscle spasm, abnormal gait, or abnormal spinal contour of the thoracolumbar spine.  No radiculopathy or other neurological abnormality was noted.  No ankylosis was noted.  

In February 2013 VA treatment record, the Veteran's gait and station are noted as normal.  All joints and bones appear normal on inspection and palpation without swelling, erythema, or tenderness.  They also had normal range of motion, normal stability and normal alignment.  

The Veteran's lumbar spine disability is currently rated as noncompensable prior to November 4, 2010, and as 10 percent disabling from November 4, 2010.  The Board finds that the objective evidence shows that different ratings are warranted for each of these periods.  Accordingly, the staged rating periods assigned by the RO are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that because there is no lay or medical evidence of incapacitating episodes and ankylosis during the entire appeal period, increased ratings based on incapacitating episodes and ankylosis are not warranted.  38 C.F.R. § 3.71a.  

Prior to November 4, 2010, the Veteran's lumbar spine disability was manifested by pain.  There were no objective findings of measured limitation of motion.  See May 2007 VA examination (showing normal range of motion).  Even when considering the Deluca factors, to include pain and additional functional loss on repetitive use, the findings do not meet or approximate forward flexion of greater than 60 degrees but not greater than 85 degrees, and combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Further, there was no lay or medical evidence of muscle spasm, guarding, localized tenderness, or vertebral body fracture with loss of 50 percent or more of the height.  Further, there was no arthritis shown by x-ray findings.  For these reasons, the criteria for a compensable disability rating prior to November 4, 2010 for the Veteran's lumbar spine disability have not been met or approximated under DC 5003 and the General Formula.   See 38 C.F.R. § 4.71a.

The Board acknowledges that the May 2007 examiner noted an x-ray finding of multilevel endplate changes with loss of normal lordosis.  However, on physical examination, the examiner found no muscle spasm and guarding, and the examiner found normal posture, gait, and no increased lumbar lordosis.  Accordingly, the Board finds that this x-ray finding of loss of normal lordosis does not constitute a finding of muscle spasm or guarding severe enough to result in abnormal spinal contour such as reversed lordosis as contemplated in the 20 percent category.  
	
From November 4, 2010, when the 10 percent rating became effective, the Veteran's lumbar spine disability is manifested by pain, muscle spasm, arthritis shown by x-ray findings, forward flexion at most limited to 90 degrees, and combined range of motion of the thoracolumbar spine at most limited to 215 degrees, when considering the Deluca factors, to include pain.  However, even when considering the Deluca factors, the findings do not meet or approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and combined range of motion of the thoracolumbar spine of 120 degrees or less.  Further, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not shown.  Further, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, was not shown.  For these reasons, the criteria for a disability rating greater than 10 percent from November 4, 2010 for the Veteran's lumbar spine disability have not been met or approximated under DC 5003 and the General Formula.   See 38 C.F.R. § 4.71a.

The Board acknowledges that the Veteran has subjectively noted feelings of incomplete urination and dribbling.  See February 2013 VA treatment record; May 2014 VA treatment record.  However, there is no objective evidence of record to indicate that these symptoms are due to a neurological bladder impairment associated with the lumbar spine disability.  See e.g., May 2014 VA examination (noting no neurological impairment associated with the lumbar spine disability).  The Board also acknowledges that the Veteran has been treated for a neurological impairment of the left lower extremity.  However, the objective evidence, to include the May 2014 VA examination, does not show that this neurological impairment is associated with the lumbar spine disability.  See e.g., July 2008 VA treatment (Veteran complains of neuropathic pain, assessed as allodynia distal to left knee); November 2008 VA treatment record (Veteran reports that he still has neuropathic pain over his anterior shin with hyperesthesia when touched); May 2009 VA treatment record (assessment of mononeuritis in left leg); November 2010 VA treatment record (Veteran complains of numbness and paresthesia on left medial knee radiating down leg, assessed with left leg neuropathy); see also Introduction section above (Board refers issue to the AOJ for appropriate action).  For these reasons, the Board concludes that objective neurological abnormalities associated with the lumbar spine disability are not shown, and a separate rating for any such abnormality is not warranted.  38 C.F.R. § 4.71a, General Formula, Note (1).

The Veteran's lumbar spine disability is currently rated under DC 5242-5237.  Because DC 5242-5237 contemplates the Veteran's lumbar spine diagnosis and symptoms, such as limitation of motion, the Board concludes that the Veteran is appropriately rated under DC 5242-5237.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings higher than those discussed above is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board acknowledges that the May 2007 examiner noted an April 2007 x-ray (performed prior to the appeal period) that showed degenerative changes in the right ankle area with ununited fracture at the tip of the lateral malleolus.  However, the evidence shows that all the symptoms of this ununited fracture at the lateral malleolus of the right ankle, such as limitation of motion and pain, are contemplated by the rating schedule.  See May 2007 VA examination.  The Board also notes that there is no other finding of fracture at the tip of the lateral malleolus of the right ankle during the rating period.  Therefore, the Board finds that referral for extraschedular evaluation of the April 2007 x-ray finding of ununited fracture at the tip of the lateral malleolus of the right ankle is not warranted.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right lower extremity disability, left knee disability, right ankle disability, left ankle disability, and lumbar spine disability.  The Veteran's right lower extremity disability is manifested by pain, occasional swelling, instability of station, and limitation of motion.  The left knee disability is manifested by pain, occasional swelling, instability of station, and arthritis shown by x-ray findings.  The bilateral ankles disabilities are manifested by pain, weakness, stiffness, swelling and limitation of motion.  The lumbar spine disability is manifested by pain, muscle spasm, arthritis shown by x-ray findings, and limitation of motion.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by the Deluca factors.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for obstructive sleep apnea, rated as 50 percent disabling; right ankle degenerative joint disease, rated as 10 percent disabling; left knee degenerative joint disease, rated as 10 percent disabling; stress fracture, status post open reduction internal fixation at the mid-shaft of the right tibia with right knee disability, rated as 10 percent disabling; swan neck deformity of the left little finger status post repair, rated as 10 percent disabling; left ankle degenerative joint disease, rated as 10 percent disabling; lumbar spine degenerative joint disease, rated as 10 percent disabling; status post right wrist fracture, rated as noncompensable; scar, right thumb, rated as noncompensable; surgical scar on the left knee, rated as noncompensable, and right great toe scar, rated as noncompensable.  Additionally, this decision establishes service connection for hemorrhoids and has not yet been rated.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected right lower extremity disability, left knee disability, right ankle disability, left ankle disability, or lumbar spine disability results in further disability when looked at in combination with his other service-connected disabilities.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to a disability rating greater than 10 percent for the Veteran's left knee disability for the entire appeal period is denied.  

Entitlement to a disability rating greater than 10 percent for the Veteran's right lower extremity disability for the entire appeal period is denied.  

Prior to November 4, 2010, entitlement to a compensable disability rating for the Veteran's left ankle disability is denied.

From November 4, 2010 to May 6, 2014, entitlement to an increased disability rating of 20 percent, but no higher, for the Veteran's left ankle disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

From May 6, 2014, entitlement to a disability rating greater than 10 percent for the Veteran's left ankle disability is denied.

Prior to May 6, 2014, entitlement to an increased disability rating of 20 percent, but no higher, for the Veteran's right ankle disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

From May 6, 2014, entitlement to a disability rating greater than 10 percent for the Veteran's right ankle disability is denied. 

Prior to November 4, 2010, entitlement to a compensable disability rating for the Veteran's lumbar spine disability is denied.

From November 4, 2010, entitlement to a disability rating greater than 10 percent for the Veteran's lumbar spine disability is denied.



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


